DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2020 has been entered.

Remarks
3.	In response to communications filed on 8/25/2020, no claims have been cancelled; claims 1, 4 and 20 have been amended, and no new claims have been added. Therefore, claims 1-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Application Publication No. 2017/0213155), in view of Nixon et al. (U.S. Patent Application Publication No. 2014/0282227).
As to claim 1, Hammond et al. teaches a computing system comprising:
one or more processors; and one or more computer-readable hardware storage devices storing computer-executable instructions that are executable by the one or more processors (See Hammond et al., paragraphs 156-159) to cause the computing system to at least:
access at least a portion of an artificial intelligence (AI) characterization structure, the AI characterization structure (See Hammond et al., paragraphs 5, 18, 20-21, wherein Hammond discloses a refinement of the results in the AI model by “an AI engine to allow any of reuse, reconfigure ability, and recomposition of the one or more trained AI data objects from the AI database into a new trained AI model” wherein Hammond also states that “reconfiguration of all or part {portion} of a trained AI model is possible”) comprising;
(See Hammond et al., paragraphs 5, 18, 20-21, wherein “trained AI objects” is read on “AI model representations”), and 
obtain results of an input data set applied to an AI model (See Hammond et al., paragraph 5, 18 and 20-21, wherein Hammond discloses a database of AI objects {AI model} and wherein “The AI database cooperates with the search engine to utilize search criteria supplied from a user to retrieve one or more AI data objects that have already been trained as query results”); and
identify one operational Al model representation included in the plurality of operational Al model representations, wherein the one operational Al model representation is identified based on a determination that the one operational Al model representation is applicable to the obtained results based on determined characteristics of the obtained results (See Hammond et al., paragraphs 20-27, wherein Hammond discloses indexing trained AI objects corresponding to concepts {operators and/or terms} and wherein Hammond discloses “indexes trained AI objects and the class of AI objects have searchable criteria. The AI database 341 of searchable AI objects indexes parameters and characteristics known about the AI objects that allows searching of user supplied criteria from either or both 1) scripted code and 2) defined fields in a user interface. The search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results). 
Hammond et al. discloses that “The AI database 341 cooperates with the AI engine. The AI engine may include an architect module 326, an instructor module 324, and a learner module 328…The architect module 326, when reconfiguring or recomposing the AI objects, composes one or more trained AI data objects into a new AI model and then the instructor module 324 and learner module 328 cooperate with one or more data sources to train the new AI model” (See Hammond et al., paragraphs 20-24 and 108-112).  Hammond et al., however, does not explicitly teach a plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types, ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations; determine a particular input data set type of the input data set and a particular Al model type of the Al model; the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type, ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results;Page 2 of 14Application No. 15/985,415Amendment "B" Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type; and use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results. 
Nixon et al. teaches data modeling studio (See abstract), in which he teaches aa plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); 
determine a particular input data set type of the input data set and a particular Al model type of the Al model (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”)); 
the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”);Page 2 of 14Application No. 15/985,415Amendment "B" 
Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); and 
use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results (See Nixon et al. paragraphs 136-138 and 146-148, wherein Nixon teaches “may automatically execute the knowledge discovery method {which will} iteratively execute one or more data models as part of the knowledge discovery process, continuously execute one or more data models as part of the knowledge discovery process (e.g., in the background or automatically without user intervention, etc.),...Furthermore, the processor may execute the knowledge discovery application 114 in the background (i.e. operated by a device in the process control system without user interaction) or in the foreground (with user interaction). Background processes may be used to provide ongoing data mining, data modeling and other data analytic techniques as data is received from the process plant 10. In some embodiments, the data may be received in real time or near real time.”).
Hammond et al. and Nixon et al. are from the analogous art of search augmentation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hammond et al. and Nixon et al. to have combined Hammond et al. and Nixon et al.. The motivation to combine Hammond et al. and Nixon et al. is to provides a structured environment for graphically creating or programming data models, which may be configured to use or analyze data from a big data machine, for the purpose of performing more systematic or comprehensive diagnosis, prognosis, analysis, identifying relationships, etc. (See Nixon et al., paragraphs 12-13).  Therefore, it would have been obvious to one skilled in the art to combine Hammond et al. and Nixon et al..

As to claims 2 and 7, Hammond et al. as modified, teaches the method further comprising: semantically indexing the refined results to generate a semantic index, the artificial intelligence (AI) model collection characterization structure further comprising a set of one or more operators and/or terms that a query engine may use to query against the semantic index (See Hammond et al., paragraphs 20-27, wherein Hammond discloses indexing trained AI objects corresponding to concepts {operators and/or terms} and wherein Hammond discloses “indexes trained AI objects and the class of AI objects have searchable criteria. The AI database 341 of searchable AI objects indexes parameters and characteristics known about the AI objects that allows searching of user supplied criteria from either or both 1) scripted code and 2) defined fields in a user interface. The search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results); and
causing at least a portion of the set of one or more operators and/or terms to be communicated to the query engine (See Hammond et al., paragraphs 34-39. Wherein “Search engine” is read on “query engine”).

As to claims 3 and 9, Hammond et al. as modified, teaches the method further comprising: semantically indexing the refined results to generate a semantic index, the artificial intelligence (AI) model collection characterization structure further comprising a set of one or more visualizations that a visualization engine may use to visualize to a user responses to queries against the semantic index; and causing at least a portion of the set of one or more visualizations to be communicated to the visualization engine (See Hammond et al., paragraphs 20-22 and 26, wherein Hammond discloses indexing trained AI objects corresponding to concepts and also see paragraph 24, wherein Hammond discloses that “The AI engine {visualization engine} may include an architect module 326, an instructor module 324, and a learner module 328. …the architect module 326 creates and optimizes learning topologies of an AI object, such as the topology of a graph of processing nodes, for the AI objects”).

Hammond et al. teaches a method for a computing system to exercise artificial intelligence (AI), the method comprising:
accessing at least a portion of an artificial intelligence (AI) characterization structure, the AI characterization structure comprising (See Hammond et al., paragraph 5, 18 and 20-21, wherein Hammond discloses “trained AI data objects from the AI database,” read on “(AI)” and paragraphs 5, 18, 20-21, wherein Hammond discloses a refinement of the results in the AI model by “an AI engine to allow any of reuse, reconfigure ability, and recomposition of the one or more trained AI data objects from the AI database into a new trained AI model” wherein Hammond also states that “reconfiguration of all or part {portion} of a trained AI model is possible”);
a plurality of operational Al model representations (See Hammond et al., paragraphs 5, 18, 20-21, wherein “trained AI objects” is read on “AI model representations”), and 
obtaining results of input data set applied to an AI model (See Hammond et al., paragraph 5, 18 and 20-21, wherein Hammond discloses a database of AI objects {AI model} and wherein “The AI database cooperates with the search engine to utilize search criteria supplied from a user to retrieve one or more AI data objects that have already been trained as query results”). 
identifying one operational Al model representation included in the plurality of operational Al model representations, wherein the one operational Al model representation is identified based on a determination that the one operational Al model representation is applicable to the obtained results based on determined characteristics (See Hammond et al., paragraphs 20-27, wherein Hammond discloses indexing trained AI objects corresponding to concepts {operators and/or terms} and wherein Hammond discloses “indexes trained AI objects and the class of AI objects have searchable criteria. The AI database 341 of searchable AI objects indexes parameters and characteristics known about the AI objects that allows searching of user supplied criteria from either or both 1) scripted code and 2) defined fields in a user interface. The search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results). 
Hammond et al. discloses that “The AI database 341 cooperates with the AI engine. The AI engine may include an architect module 326, an instructor module 324, and a learner module 328…The architect module 326, when reconfiguring or recomposing the AI objects, composes one or more trained AI data objects into a new AI model and then the instructor module 324 and learner module 328 cooperate with one or more data sources to train the new AI model” (See Hammond et al., paragraphs 20-24 and 108-112).  Hammond et al., however, does not explicitly teach a plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types, ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations; determine a particular input data set type of the input data set and a particular Al model type of the Al model; the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type, ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results;Page 2 of 14Application No. 15/985,415Amendment "B" Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type; and use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results. 
Nixon et al. teaches data modeling studio (See abstract), in which he teaches aa plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); 
determine a particular input data set type of the input data set and a particular Al model type of the Al model (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”)); 
the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”);Page 2 of 14Application No. 15/985,415Amendment "B" 
Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); and 
use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results (See Nixon et al. paragraphs 136-138 and 146-148, wherein Nixon teaches “may automatically execute the knowledge discovery method {which will} iteratively execute one or more data models as part of the knowledge discovery process, continuously execute one or more data models as part of the knowledge discovery process (e.g., in the background or automatically without user intervention, etc.),...Furthermore, the processor may execute the knowledge discovery application 114 in the background (i.e. operated by a device in the process control system without user interaction) or in the foreground (with user interaction). Background processes may be used to provide ongoing data mining, data modeling and other data analytic techniques as data is received from the process plant 10. In some embodiments, the data may be received in real time or near real time.”).
Hammond et al. and Nixon et al. are from the analogous art of search augmentation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hammond et al. and Nixon et al. to have combined Hammond et al. and Nixon et al.. The motivation to combine Hammond et al. and Nixon et al. is to provides a structured environment for graphically creating or programming data models, which may be configured to use or analyze data from a big data machine, for the purpose of performing more systematic or comprehensive diagnosis, prognosis, analysis, identifying relationships, etc. (See Nixon et al., paragraphs 12-13).  Therefore, it would have been obvious to one skilled in the art to combine Hammond et al. and Nixon et al..
As to claim 5, Hammond et al. as modified, teaches semantically indexing the refined results to generate a semantic index (See Hammond et al., paragraph 35, wherein Hammond discloses that “search engine 343 uses the user supplied search criteria from the user interfaces 212 to find relevant trained AI objects stored in the AI database. The search engine 343 may look at a number of different criteria in order to find and return as search results a set of one or more similarly trained concepts. The AI database 341 has been indexed with keywords and problems solved about each stored AI object, corresponding to either a main concept or sub concept, so as to be searchable in response to query,” wherein indexing using  keyword/concept/sub concept is considered a “semantic index”).

As to claim 8, Hammond et al. as modified, teaches the artificial intelligence (AI) characterization structure further comprising a set of one or more terms that a query engine may use to query against the semantic index, the method further comprising: causing at least a portion of the set of one or more terms to be communicated to the query engine (See Hammond et al., paragraph 35, wherein Hammond discloses that “search engine 343 uses the user supplied search criteria from the user interfaces 212 to find relevant trained AI objects stored in the AI database. The search engine 343 may look at a number of different criteria in order to find and return as search results a set of one or more similarly trained concepts. The AI database 341 has been indexed with keywords and problems solved about each stored AI object, corresponding to either a main concept or sub concept, so as to be searchable in response to query”).

Hammond et al. as modified, teaches the artificial intelligence (AI)  characterization structure further representing, for each of a plurality of AI model and input data set type combinations, a refinement of results of data applied to an AI model, wherein the refining the obtained results is at least based on the refinement represented in the characterization structure for the combination of the AI model and the input data set (See Hammond et al., paragraph 20-24, wherein “AI database” is read on “(AI)” and wherein Hammond discloses “AI database 341 of searchable AI objects indexes parameters and characteristics known about the AI objects that allows searching of user supplied criteria from either or both 1) scripted code and 2) defined fields in a user interface. The search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results”).

As to claim 11, Hammond et al. as modified, teaches the refining of the obtained results also based on hints specific to the AI model  (See Hammond et al., paragraph 5, 18 and 20-21, wherein Hammond discloses “trained AI data objects from the AI database,” read on “(AI) model ” and paragraphs 5, 18, 20-21, wherein Hammond discloses a refinement of the results in the AI model by “an AI engine to allow any of reuse, reconfigure ability, and recomposition of the one or more trained AI data objects from the AI database into a new trained AI model” wherein Hammond also states that “reconfiguration of all or part {portion} of a trained AI model is possible”).

As to claim 12, Hammond et al. as modified, teaches the hints specific to the AI model being within a model-specific data structure that is associated with the AI model (See Hammond et al., paragraph 20-24, wherein Hammond discloses that the “search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results”).

As to claim 13, Hammond et al. as modified, teaches the refining of the obtained results also based on machine learning analysis of prior refinements of obtained results of data applied to an AI model (See Hammond et al., paragraph 36, wherein Hammond teaches “the search engine 343 in query results will return relevant AI objects. The relevant AI objects can be evaluated and return based on a number of different weighting factors including amount of resources consumed to train that concept learned by the AI object, an estimated amount time to train the concept to achieve an accuracy threshold for the algorithm itself, data input and output types, closeness of the nature of the problem to be solved between the previous training and the user's current plans, etc.”.

As to claim 14, Hammond et al. as modified, teaches the refining of the obtained results also based on machine learning analysis of prior refinements of obtained results of the input data set applied to an AI model (See Hammond et al., paragraphs 24, 28, 36, 80, 104, wherein Hammond discloses “instructor module…historical/guided performance form from past performance”).

As to claim 15, Hammond et al. as modified, teaches the refining of the obtained results also based on machine learning analysis of prior refinements of obtained results of data applied to an AI model when those obtained results are provided for a particular user, such that the refining is specific to the particular user (See Hammond et al., paragraph 30-32, wherein “the user needs to have already submitted compiled pedagogical software programming language code and registered all of their external data sources such as simulators (if any are to be used) via the user interfaces with the learner and instructor modules 324, 326 of the AI engine”).

As to claim 16, Hammond et al. as modified, teaches the AI model comprising a machine learning model (See Hammond et al., paragraph 30, wherein Hammond discloses “architect module 326 can propose a vast array of machine learning algorithms” and architect module is part of the AI module).

Hammond et al. as modified, teaches the obtained results being first obtained results, the input data set being first input data set of a first data set type, the obtained results being first obtained results, the method further comprising: obtaining results of second input set data of a second data set type applied to the AI model to obtain second obtained results; and refining the second obtained results at least based on the refinement represented in the characterization structure for the AI model (See Hammond et al., paragraph 34-39, wherein Hammond teaches “AI database 341 and search engine 343 repetitively and recursively build an index of algorithms and parameters that have been tried in past that best satisfy some of the usual queries in order to build up something akin to human memory muscle so that not many decisions have to be made in order to quickly return relevant trained AI objects without requiring lots of calculations to determine what should be returned quickly. Later, a secondary more thorough set of trained AI objects can be returned as a second set of query results”).

As to claim 18, Hammond et al. as modified, teaches the obtained results being first obtained results, the input data set being first input data set of a first data set type, the refinement represented in the characterization structure for the AI model being a first refinement that is applicable for the AI model and input data set of the first data set type, the obtained results being first obtained results, the method further comprising: (See Hammond et al., paragraph 34-39, wherein Hammond teaches “AI database 341 and search engine 343 repetitively and recursively build an index of algorithms and parameters that have been tried in past that best satisfy some of the usual queries in order to build up something akin to human memory muscle so that not many decisions have to be made in order to quickly return relevant trained AI objects without requiring lots of calculations to determine what should be returned quickly. Later, a secondary more thorough set of trained AI objects can be returned as a second set of query results.”  Also see paragraphs 20-24).

As to claim 19, Hammond et al. as modified, teaches the AI model being a first AI model, the method further comprising: obtaining results of input data set applied to a second AI model, the second AI model also being one of the plurality of AI models; and refining the obtained results from the second AI model at least based on the refinement represented in the characterization structure for the second AI model  (See Hammond et al., paragraph 34-39, wherein Hammond teaches “AI database 341 and search engine 343 repetitively and recursively build an index of algorithms and parameters that have been tried in past that best satisfy some of the usual queries in order to build up something akin to human memory muscle so that not many decisions have to be made in order to quickly return relevant trained AI objects without requiring lots of calculations to determine what should be returned quickly. Later, a secondary more thorough set of trained AI objects can be returned as a second set of query results.”  Also see paragraphs 20-24).

As to claim 20, Hammond et al. teaches a computer program product comprising one or more computer-readable storage media having thereon computer-executable instructions that are executable by one or more processors (See Hammond et al., paragraphs 156-159) of a computing system to cause the computing system to exercise artificial intelligence (AI), by causing the computing system to at least:	
access at least a portion of an artificial intelligence (AI) characterization structure, the AI characterization structure (See Hammond et al., paragraphs 5, 18, 20-21, wherein Hammond discloses a refinement of the results in the AI model by “an AI engine to allow any of reuse, reconfigure ability, and recomposition of the one or more trained AI data objects from the AI database into a new trained AI model” wherein Hammond also states that “reconfiguration of all or part {portion} of a trained AI model is possible”) comprising;
a plurality of operational Al model representations  (See Hammond et al., paragraphs 5, 18, 20-21, wherein “trained AI objects” is read on “AI model representations”), and 
obtain results of an input data set applied to an AI model (See Hammond et al., paragraph 5, 18 and 20-21, wherein Hammond discloses a database of AI objects {AI model} and wherein “The AI database cooperates with the search engine to utilize search criteria supplied from a user to retrieve one or more AI data objects that have already been trained as query results”); and
identify one operational Al model representation included in the plurality of operational Al model representations, wherein the one operational Al model representation is identified based on a determination that the one operational Al model representation is applicable to the obtained results based on determined characteristics of the obtained results (See Hammond et al., paragraphs 20-27, wherein Hammond discloses indexing trained AI objects corresponding to concepts {operators and/or terms} and wherein Hammond discloses “indexes trained AI objects and the class of AI objects have searchable criteria. The AI database 341 of searchable AI objects indexes parameters and characteristics known about the AI objects that allows searching of user supplied criteria from either or both 1) scripted code and 2) defined fields in a user interface. The search engine 343 utilizes this search criteria supplied from the user, from either or both 1) via scripted software code and 2) via data put into defined fields of a user interface, in order for the search engine 343 to find and retrieve relevant AI data objects that have already been trained as query results). 
Hammond et al. discloses that “The AI database 341 cooperates with the AI engine. The AI engine may include an architect module 326, an instructor module 324, and a learner module 328…The architect module 326, when reconfiguring or recomposing the AI objects, composes one or more trained AI data objects into a new AI model and then the instructor module 324 and learner module 328 cooperate with one or more data sources to train the new AI model” (See Hammond et al., paragraphs 20-24 and 108-112).  Hammond et al., however, does not explicitly teach a plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types, ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations; determine a particular input data set type of the input data set and a particular Al model type of the Al model; the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type, ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results;Page 2 of 14Application No. 15/985,415Amendment "B" Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type; and use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results. 
Nixon et al. teaches data modeling studio (See abstract), in which he teaches aa plurality of operational Al model representations, wherein an operational Al model representation is associated with at least one of: i) an input data set type of a plurality of input data set types (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) an Al model type of a plurality of Al model types, or iii) a combination of the input data set type and the Al model type, and a plurality of refinement definitions associated with the plurality of operational Al model representations (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); 
determine a particular input data set type of the input data set and a particular Al model type of the Al model (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”)); 
the one operational Al model representation is applicable to the obtained results based on one of: i) the particular input data set type (See Nixon et al. paragraphs 15, 49-50, wherein Nixon teaches “select data sources as inputs into the data model, to select functions to be performed on that data and to select one or more manners in which outputs produced by the data model are to be presented to or used in the plant”), ii) the particular Al model type, or iii) a combination of the particular input data set type and the particular Al model type associated with the obtained results (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”);Page 2 of 14Application No. 15/985,415Amendment "B" 
Reply to Final Office Action mailed June 26, 2020select a refinement definition included in the plurality of refinement definitions based on the identified one operational Al model representation, which is identified as a result of the obtained results being associated with the one of: i) the particular input data set type, ii) the particular Al model type, or iii) the combination of the particular input data set type and the particular Al model type (See Nixon et al. paragraphs 15, 50, 136-138 and 148, wherein Nixon teaches “the knowledge discovery application 114 may receive a selection of process control data defining one or more process data inputs to be processed by the selected data model(s). At a block 1108, the data model(s) are executed on the selected process control data to produce the output defined by the data models. The knowledge discovery application 114 may access the runtime engine 124 of the data modeling studio 109 and use the model execution routine 128 of the runtime engine 124 to execute the data models”); and 
use the selected refinement definition to refine the obtained results, wherein refining the obtained results using the selected refinement definition is further augmented by machine learning analysis to determine a granularity at which to refine the obtained results (See Nixon et al. paragraphs 136-138 and 146-148, wherein Nixon teaches “may automatically execute the knowledge discovery method {which will} iteratively execute one or more data models as part of the knowledge discovery process, continuously execute one or more data models as part of the knowledge discovery process (e.g., in the background or automatically without user intervention, etc.),...Furthermore, the processor may execute the knowledge discovery application 114 in the background (i.e. operated by a device in the process control system without user interaction) or in the foreground (with user interaction). Background processes may be used to provide ongoing data mining, data modeling and other data analytic techniques as data is received from the process plant 10. In some embodiments, the data may be received in real time or near real time.”).
Hammond et al. and Nixon et al. are from the analogous art of search augmentation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hammond et al. and Nixon et al. to have combined Hammond et al. and Nixon et al.. The motivation to combine Hammond et al. and Nixon et al. is to provides a structured environment for graphically creating or programming data models, which may be configured to use or analyze data from a big data machine, for the purpose of performing more systematic or comprehensive diagnosis, prognosis, analysis, identifying relationships, etc. (See Nixon et al., paragraphs 12-13).  Therefore, it would have been obvious to one skilled in the art to combine Hammond et al. and Nixon et al..
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (U.S. Patent Application Publication No. 2017/0213155), in view of Nixon et al. (U.S. Patent Application Publication No. 2014/0282227), in further view of Li et al. (U.S. Patent No. 6,175,829).
As to claim 6, Hammond et al. teaches finding a search result using a semantic index.  Hammond et al., however, does not explicitly teach teaches using the semantic index to present a suggested query to a user.
Li et al. teaches a method and apparatus for facilitating query reformulation (See abstract), in which he teaches using the semantic index to present a suggested query to a user (See Li et al., column 7, line 58-column 8, line 3, wherein Li discloses “SEMCOG periodically collects database statistics to improve the query processing performance. One unique functionality of SEMCOG is to use selectivity and indices of semantics to recommend query reformulation alternatives to users”).
Hammond et al. as modified and Li et al. are from the analogous art of query refinement/reformulation.  It would have been obvious to one of ordinary skill in the art Hammond et al. as modified and Li et al. to have combined Hammond et al. as modified and Li et al..  The motivation to combine Hammond et al. as modified and Li et al. is to provide an improved system and method to adjust the elements of the query based upon feedback (See Li et al., column 1, lines 6-12).  Therefore, it would have been obvious to one skilled in the art to combine Hammond et al. as modified and Li et al..

Response to Arguments
7.	Applicant's arguments filed on 8/25/2020, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






5/7/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164